
	

113 S2830 IS: To permanently reauthorize the special diabetes programs for Indians.
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2830
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Tester (for himself, Mr. Johnson of South Dakota, Mr. Udall of New Mexico, Mr. Begich, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To permanently reauthorize the special diabetes programs for Indians.
	
	1.Special diabetes programs for IndiansSection 330C(c)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(C)) is amended by
			 striking each of fiscal years 2004 through 2015 and inserting fiscal year 2004 and each fiscal year thereafter.
		
